 Case 1:20-cr-00143-TSE Document 138 Filed 12/05/20 Page 1 of 8 PageID# 1972




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 UNITED STATES OF AMERICA,

                                 Plaintiff,
                                                          Case No. 1:20-cr-00143
        v.                                                Honorable T.S. Ellis, III
                                                          Pretrial conference: Jan. 15, 2021
 ZACKARY ELLIS SANDERS,                                   Filed Under Seal

                                 Defendant.




                         SUPPLEMENT TO MOTION TO COMPEL

       Mr. Sanders, by and through counsel, respectfully submits this supplement in further

support of his Motion to Compel the Government to Produce Material, Or, in the Alternative, to

Submit Material for In Camera Inspection (ECF No. 137).

       This supplement and the materials attached hereto further demonstrate that there have

always been reasons for the FBI to question the meaning, reliability, and accuracy of the tip it

received in this case from the                                 (“     ”). Specifically, they further

demonstrate that, inter alia: (1) the         never connected Mr. Sanders to the Target Website—

but instead the Special Agent merely guessed or assumed there was some connection; and (2) the

Special Agent knew when he submitted the Affidavit that there was no evidence of Mr.

Sanders’s purported activity on any website, despite what Paragraph 23 of the Affidavit clearly

suggests.
 Case 1:20-cr-00143-TSE Document 138 Filed 12/05/20 Page 2 of 8 PageID# 1973




       The defense has uncovered additional documents through its own investigation that

demonstrate the Government is continuing to conceal further material discovery. On December

3, 2020, based on that new information, Mr. Sanders sent the Government an additional

discovery letter that made three requests. Discovery Letter, attached as Ex. 11. First, Mr.

Sanders sought to “clarify whether the                   dated             —which [Government

counsel] informed us the FBI actually received on                      —was redacted by the                ,

FBI, [Government counsel], or any other government agency.” Id. at 1. This request was based

on the fact that many parts of the               (attached to ECF No. 51 as Ex. 1) that required a

response from the official completing it are blank, including fields related to the reliability of the

source and whether the information was suspected to be false. The               also provided that



                                             Id. Given that the          was provided to the FBI as

a word document, it easily could have been redacted, sanitized, or edited.

       Second, Mr. Sanders requested additional information about “accuracy and quality

concerns with data produced through                        ,” the      operation that the IP address

in this case was identified under. Id. at 1. Third, because “the documents that purportedly

constitute ‘the tip’ in this case mention both a ‘                  ’ and a ‘                        ,’”

Mr. Sanders requested that the Government clarify its understanding of the differences between

the two operations. Id. at 2.

       On December 4, 2020, Government counsel refused to produce the additional material.

Instead of asserting that the requested information did not exist or that the Government did not

possess it, the Government claimed that it was not “material or relevant.” Email from

Government Counsel, attached as Ex. 12. That is incorrect.




                                                     2
    Case 1:20-cr-00143-TSE Document 138 Filed 12/05/20 Page 3 of 8 PageID# 1974




         Through its own independent investigation, the defense has learned that “

           ” included many different websites, not just the Target Website. A            government

report states that “                     is the         ’s project tackling child sexual exploitation

offending on the dark web,” and that “[a]t any one time there are approximately 70 dark web

sites accessible.” Inspection Report, attached as Ex. 1, at 11 (emphasis added); see also Motion

to Compel (ECF No. 137), Ex. 4 (Chief Constable’s Update) at 11 (“                                 is the

       ’s response to hidden services, specifically criminally motivated by Child Sexual Abuse and

Exploitation sites and services”) (emphases added). The Government has not produced any

discovery explaining what                         is, even though the FBI is clearly part of it, see

infra at 4-5.

         Because                    included numerous websites (at least 70), and because there is

no document that connects the IP address associated with Mr. Sanders to any specific website,

including one called “           ,” there was apparently no basis for concluding that Mr. Sanders

ever visited             or accessed material on it. As Government counsel has admitted, the

information from the         was “limited.” Gov’t Opp’n (ECF No. 43) at 16. None of that

limited information stated that the IP address associated with Mr. Sanders ever even visited any

Tor Onion Service website. 1 The most that can be inferred from the tip is that the IP address

accessed any one of the other approximately 70 Tor Onion Service websites,2 a website on the


1
  Even if the Government had evidence that the IP address went to a Tor Onion Service website,
the following FBI PowerPoint slide recognizes the many legitimate reasons why someone would
do so: for “Secure Communications,” “Freedom of Speech,” “Political Activism,” “Internet
Security,” and “Internet Privacy.” FBI PowerPoint Presentation, attached as Ex. 10.
2
  While there is no evidence of the specific content the Internet user in this case allegedly
accessed, the     ’s definition of child sexual abuse and exploitation material, also known as
“indecent images of children,” can include images where the child is “clothed,” and “may” but
does not necessarily require that a child be “in a sexual pose” or be “involved in . . . sexual
activity.” Ex. 8 (Independent Inquiry into Child Sexual Abuse Report) at 10, 13.


                                                    3
    Case 1:20-cr-00143-TSE Document 138 Filed 12/05/20 Page 4 of 8 PageID# 1975




open Internet,3 or some other platform altogether (such as a mobile application, email, or

messaging service).4

         Furthermore, it was known that there were both accuracy and quality concerns with the

data produced by the          generally and through                      specifically. While the

“       must comply with International Standards Organisation (ISO) accreditation, . . . the

did not meet the ISO standards set by the forensic science regulator in some areas, including

digital forensics.” Her Majesty’s Inspectorate of Constabulary and Fire & Rescue Services,

                           Inspection: An inspection of the                          ’s criminal

intelligence function 12 (July 14, 2020),



(emphasis added).

         Issues with the       ’s digital forensics and the accuracy of its data are apparently

ingrained. As of August 2019, there were “[c]oncerns in accuracy of data recording” related to

child sexual exploitation material, including “identifying the offending” individuals and the

incorrect “use of markers.” Child Sexual Abuse and Exploitation Assessment, attached as Ex. 2,

at 2. That was the same time period when the FBI received the Intel Log (attached to Motion to

Compel (ECF No. 37), as Ex. 2), and when the             was to “review dissemination of packages”



3
 According to a      statutory inquiry report from March 2020, the        itself stated in
November 2019 “that it was still possible to access known child sexual abuse imagery on
‘mainstream search engines within just ‘three clicks.’” Independent Inquiry into Child Sexual
Abuse Report, attached as Ex. 8, at 47 (emphasis in original). That inquiry also found that “[t]he
majority of websites that host indecent images of children are accessed via the open web.” Id. at
10 (emphasis added).
4
 See, e.g., Ex. 8 (Independent Inquiry into Child Sexual Abuse Report) at 99 (noting that illegal
content can be shared online via WhatsApp, iMessage and FaceTime); id. at 46 (explaining that
“both app stores and communications services” can be used to access and spread illegal content
online).


                                                   4
 Case 1:20-cr-00143-TSE Document 138 Filed 12/05/20 Page 5 of 8 PageID# 1976




under                   . Id. at 2. In May 2020, it was further confirmed that there were “quality

concerns around the products released” under                      . Action Tracker, attached as Ex.

3, at 2. These concerns—which Special Agent Ford knew or should have known—call into

question whether the IP address was reliably or accurately identified at all. See also Motion to

Compel (ECF No. 137) at 19, n.9.

        Finally, contrary to what the Government has claimed, it appears that

was not an “independent”         investigation. See Affidavit ¶ 25; Gov’t Opp’n (ECF No. 43) at 1;

Gov’t Reply (ECF No. 70) at 2, n.1; see also Gov’t Opp’n (ECF No. 101) at 24 (“The

defendant’s claim that the United States and the [      ] were working together to investigate Tor

is baseless”). In the U.S. Attorneys’ Bulletin, the Government reported that “the global nature of

online-facilitated crime . . . means that law enforcement must frequently collaborate with

international partners to determine where criminal activity is occurring, as well as how evidence

and criminal infrastructure can be seized.” U.S. Attorneys’ Bulletin, attached as Ex. 4, at 44.

Thus, “[i]n recent years, coalitions of United States and foreign law enforcement agencies,

frequently led by the Department of Justice, have seized numerous dark markets.” Id. at 44. For

example, in March 2018, U.S. law enforcement and the            seized a server that was “used to

operate a Darknet market [i.e. Tor Onion Service website] that exclusively advertised child

sexual exploitation videos available for download by members,” which “resulted in leads sent to

38 countries and yielded arrests of 337 subjects.” Department of Justice Press Release, attached

as Ex. 5, at 2. That international investigation was jointly led by U.S. law enforcement “and the

     .” Id. at 5; see also Screenshot of Seized Website, attached as Ex. 6.

        At that time, less than a year before the IP address in this case was identified, an

indictment from that joint US-        operation stated that “[t]here was no practical method to




                                                  5
    Case 1:20-cr-00143-TSE Document 138 Filed 12/05/20 Page 6 of 8 PageID# 1977




trace a user’s actual IP address back through . . . Tor relay computers.” Jong Woo Son

Indictment, attached as Ex. 7, at 1; see also Motion to Suppress No. 4 (ECF Nos. 90-91). The

Government’s recent acknowledgment of the difficulties that both the US and               face in de-

anonymizing Tor users supports Mr. Sanders’s argument that the FBI knew that on May 23,

2019, the        used                                              under the                            —

pursuant to       warrants—to search and seize data from the Internet user’s computer, wherever

it was located, as well as numerous other computers. See Motion to Suppress No. 4 (ECF No.

91); see also           Letter, attached as Ex. 3 to Motion to Compel (ECF No. 37).

         Here,                      also involved the        “[w]orking with partners” to “identif[y] .

. . a significant number of unique global [IP] addresses on dark web sites,” only “5 percent” of

which were “believed to be in the         .” Ex. 1 (Inspection Report) at 11. The FBI was one of

those partners. The FBI received an intelligence report as part of                           , the

                    , and another         , this time as part of                       the

(attached to ECF No. 51 as Ex. 1),5 which stated it was

            Id. Government counsel has also described the               as “a familiar and reliable

foreign counterpart to the FBI.” Gov’t Opp’n (ECF No. 43) at 16. It appears that here, as in

other investigations, the Government has attempted to conceal the international scope of the

investigation of Tor Onion Service websites, as its collaboration with the           would, inter alia,

present a Fourth Amendment issue due to the warrantless intrusion upon Mr. Sanders’s computer

via a Network Investigative Technique. See, e.g., Internal FBI Email, attached as Ex. 9


5
  The Government informed defense counsel that October 25, 2019, was the date that the FBI
received the               , as the     itself does not indicate that this was the date that the
       was generated or sent. However, a newly discovered document by the defense, Ex. 3
(Action Tracker) states it was only on March 5, 2020, that the         confirmed that there would
be a second version of                    . Ex. 2 at 2.


                                                    6
 Case 1:20-cr-00143-TSE Document 138 Filed 12/05/20 Page 7 of 8 PageID# 1978




(discussing information that the FBI “want[ed] to continue to protect,” that had “not been

disclosed in any filings” or to the defense, including the “scope of the international aspect of the

[Playpen] investigation”).

       Under Brady, Rule 16, and prosecutors’ ethical obligations, the Government should have

produced the substance of the requested information long ago. The documents the defense has

uncovered show that the Government is continuing to conceal yet other Brady material helpful to

Mr. Sanders. The Government should produce all related material either to Mr. Sanders or, in

the alternative, to this Court for in camera inspection.

                                              Respectfully submitted,

                                              /s/ Jonathan Jeffress

                                              Jonathan Jeffress (#42884)
                                              Emily Voshell (#92997)
                                              Jade Chong-Smith (admitted pro hac vice)
                                              KaiserDillon PLLC
                                              1099 Fourteenth St., N.W.; 8th Floor—West
                                              Washington, D.C. 20005
                                              Telephone: (202) 683-6150
                                              Facsimile: (202) 280-1034
                                              Email: jjeffress@kaiserdillon.com
                                              Email: evoshell@kaiserdillon.com
                                              Email: jchong-smith@kaiserdillon.com

                                              Counsel for Defendant Zackary Ellis Sanders




                                                  7
 Case 1:20-cr-00143-TSE Document 138 Filed 12/05/20 Page 8 of 8 PageID# 1979




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of December 2020, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the Eastern District of

Virginia Electronic Document Filing System (ECF) and the document is available on the ECF

system.

                                             /s/ Jonathan Jeffress
                                             Jonathan Jeffress




                                                8
